EXHIBIT 10.7 Exclusive Patent License Agreement Between The Arizona Board Of Regents On Behalf Of The University Of Arizona And Solterra Renewable Technologies, Inc. This license agreement (the “Agreement”) is made effective as of the Effective Date and is between The Arizona Board of Regents on behalf of The University of Arizona, an Arizona body corporate with its principal campus in Tucson, Arizona 85721 (the “UNIVERSITY”), and Solterra Renewable Technologies, Inc., an Arizona Company with its principal place of business at 7700 South River Parkway, Tempe, AZ85284 (“LICENSEE”). AGREEMENT The parties agree as follows: BACKGROUND Work at the UNIVERSITY has led to the creation of Technical Information and inventions claimed in Patent Rights as further defined below. LICENSEE is interested in obtaining license to UNIVERSITY’s interest in valuable intangible property rights for creation, manufacture, use, production, distribution, and marketing of products and services from innovations represented by the Technical Information and Patent Rights and can provide a useful business environment for creating Licensed Products and practicing Licensed Method.UNIVERSITY is willing to grant such rights so that Licensed Products are created and Licensed Method practiced so that the benefits of their availability are enjoyed by the public and a beneficial return to the UNIVERSITY is provided. 1.
